OalhooN. J.,
delivered the opinion of the court.
Abernathy was a competent witness for the estate of Bank-head, of which he was the administrator, notwithstanding he was incidentally interested as one of the distributees of Bank-head’s estate. Ife was not testifying to establish his own claim against the estate of the deceased, Robinson. Code, § 1740, and its annotations; B. & A. Digest, 1252; Sweatman v. Parker, 49 Miss., 31.
The objection that there was no sufficient evidence of Bank-head’s death cannot be of any avail to appellant in this proceeding. The grant of letters of administration on his estate is prima facie proof that he is dead.
The claim was not barred by the statute of limitations of three years because the liability of Robinson is provable by a writing. Washington v. Soria, 73 Miss., 665. That of sis years does not bar because that time had not elapsed from the date of the writing, July 28, 1893, to the date of its probate, March 11, 1899.

Affirmed.